The facts of this case are reviewed in the opinion in the preceding case of Loft, Incorporated, v. Buckler and others. And as stated there, this second appeal is from an order sustaining a demurrer to the appellant's bill of complaint in an independent proceeding in which it sought, originally, the specific performance of an agreement which it considered it had made with Mr. John Semmes, Sr., for the lease of the trust property, and, finally, by amendment, for the annulment of the lease made by the trustees to the McCrory Stores Corporation, and the auction of the privilege of leasing.
For reasons stated in the preceding case, we have found that the lease was properly made and properly ratified, and that there is no sufficient ground for setting aside the decree of ratification, even by the court which passed that decree. The relief sought for in this independent proceeding, in another court, could not be granted in any event, for the additional reason that the second court has no power to interfere, and annul a transaction under the authority of the first court and ratified by it. Withers v. Denmead, 22 Md. 135, 144; Preston v. Poe,116 Md. 1.
Order affirmed, costs to be paid by the appellant. *Page 649